Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 25, 2019

                                     No. 04-18-00933-CV

                                  IN RE G.I.P. AND C.V.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02526
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order counsel for appellant to file the appellant’s brief by February 12, 2019.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court